1

2

3                                    UNITED STATES DISTRICT COURT
4                                           DISTRICT OF NEVADA
5                                                       ***
6     ELIZABETH CARLEY,                                       Case No. 2:17-cv-02670-MMD-VCF
7                                               Plaintiff,               ORDER
                v.
8
      WARDEN JO GENTRY, et al.,
9
                                           Defendants.
10

11        I.         SUMMARY

12             Pro se Plaintiff Elizabeth Carley, who is incarcerated and in the custody of the

13   Nevada Department of Corrections (“NDOC”), sued various prison officials under 42

14   U.S.C. § 1983 for allegedly impeding her access to the courts. (ECF No. 89; see also

15   ECF Nos. 74, 88 (construing Plaintiff’s Complaint as comprising a single claim for denial

16   of access to the courts).) Before the Court are Plaintiff’s simultaneously filed motions for

17   a temporary restraining order and/or a preliminary injunction, in which she seeks in-

18   person access to the law library at Florence McClure Women’s Correctional Center

19   (“FMWCC”), where she is housed.1 (ECF Nos. 124, 125 (collectively, the “Motions”).)

20   Defendants filed a combined response, primarily arguing Plaintiff’s requested relief is

21   moot because in-person access to the FMWCC law library is permitted again—following

22   a COVID-19 lockdown—and Plaintiff herself has since been able to conduct in-person

23   research in the law library.2 (ECF No. 132.) Because the Court is persuaded by

24   Defendants’ argument that Plaintiff’s Motions are moot, and as further explained below,

25   the Court will deny the Motions.

26
               1Because
                      the motions are identical, and as explained infra, the governing
27
     standards are the same, the Court will analyze both motions together.
28
               2Plaintiff   filed a reply. (ECF No. 139.)
1           II.   BACKGROUND

2             To briefly restate Plaintiff’s operative allegations as the Court summarized them in

3    its order granting her motion to amend (ECF No. 74 at 1-3), Plaintiff is proceeding on a

4    single claim of denial of her constitutional right to access the Courts, with two

5    components: (1) that NDOC officials improperly denied her request for inmate-to-inmate

6    correspondence, resulting in an unsuccessful state habeas corpus petition; and (2) law

7    library supervisor Cyndi Ruiz at FMWCC improperly obstructs her access to the law

8    library, which is otherwise inadequately equipped to allow her to vindicate her

9    constitutional rights (id.). While United States Magistrate Judge Cam Ferenbach allowed

10   her to amend the complaint the Court was describing in that order, Plaintiff represented

11   that the only changes in her now-operative Third Amended Complaint (“TAC”) were

12   additions of the names of two prison officials previously sued as John Doe(s). (ECF No.

13   88 at 2 (describing the contents of ECF No. 85).) The Court therefore understands that

14   the gist of the TAC is also a single claim for denial of access to the Courts.

15            In her TAC, Plaintiff seeks monetary damages (ECF No. 89 at 27, 30), a

16   declaration that Defendants violated her constitutional rights (id. at 27), and the following

17   changes to FMWCC’s law library and related programs:

18      •     A 48-hour turnaround from a law library access request to access to the law library;

19      •     Four hours per week of law library access;

20      •     More and better caselaw rentals, books, and periodicals in the law library;

21      •     Access to a word processor;

22      •     Elimination of the requirement for proof of an impending court deadline to obtain

23            expedited access to the law library or its resources;

24      •     A loosening of what constitutes an active and open case per NDOC policy so that

25            Plaintiff will not be denied inmate-to-inmate correspondence in the future like she

26            allegedly was here; and

27      •     A prohibition against Ruiz obstructing Plaintiff’s access to the law library (or firing

28            her).

                                                     2
1    (id.).

2             In her Motions, Plaintiff primarily seeks something slightly different, specifically, in-

3    person access upon request to the computer legal research terminals in the FMWCC law

4    library.3 (ECF No. 125 at 6.) A declaration from Ruiz proffered by Defendants along with

5    their response to the Motions fills in some further background about why Plaintiff is

6    seeking something slightly different in her Motions than in her operative complaint. Ruiz

7    sates that no inmates at FMWCC were allowed in-person access to the law library from

8    November 2, 2020, until April 12, 2021, due to a facility-wide lockdown intended to slow

9    the spread of COVID-19. (ECF No. 132-1 at 3.) During this time, Ruiz instead went to

10   each unit of FMWCC to deliver forms, pick up and return legal copy requests and outgoing

11   mail, and deliver research materials. (Id.) Between the time the lockdown was lifted, and

12   Ruiz filed her declaration, Plaintiff had four in-person visits to the law library and had

13   another one scheduled. (Id.)

14        III.    LEGAL STANDARD

15            Federal Rule of Civil Procedure 65 governs preliminary injunctions. Temporary

16   restraining orders are governed by the same standard as preliminary injunctions.4 See

17   Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001).

18   “‘An injunction is a matter of equitable discretion’ and is ‘an extraordinary remedy that

19   may only be awarded upon a clear showing that the plaintiff is entitled to such relief.’”

20   Earth Island Inst. v. Carlton, 626 F.3d 462, 469 (9th Cir. 2010) (quoting Winter v. Nat.

21   Res. Def. Council, 555 U.S. 7, 22, 32 (2008)). This relief is “never awarded as of right.”

22   Alliance for the Wild Rockies v. Cottrell (“Alliance”), 632 F.3d 1127, 1131 (9th Cir. 2011)

23
              3Plaintiff
                      also appears to ask for more time to respond to Defendants’ pending
24   summary judgment motion in her Motions (see, e.g., ECF No. 125 at 6), but the Court has
     separately granted her two extensions of time (ECF Nos. 129, 142) to respond to
25
     Defendants’ summary judgment motion. Thus, this order does not address her requests
26   for extension of time. As noted in its most recent minute order (ECF No. 142), the Court
     will consider Plaintiff’s response to Defendants’ motion for summary judgment when it
27   rules on that motion in a subsequent order, once it is fully briefed.
28            4But
                 a TRO may issue without notice if both the movant and the Court comply with
     certain requirements. See Fed. R. Civ. P. 65(b).
                                                3
1    (citation omitted). To qualify for a preliminary injunction, a plaintiff must satisfy four

2    requirements: (1) a likelihood of success on the merits; (2) a likelihood of irreparable

3    harm; (3) that the balance of equities favors the plaintiff; and (4) that the injunction is in

4    the public interest. See Winter, 555 U.S. at 20. A plaintiff may also satisfy the first and

5    third prongs by showing serious questions going to the merits of the case and that a

6    balancing of hardships tips sharply in the plaintiff’s favor. See Alliance, 632 F.3d at 1135

7    (holding that the Ninth Circuit’s “sliding scale” approach continues to be valid following

8    the Winter decision). On the likelihood of success on the merits prong, “the burdens at

9    the preliminary injunction stage track the burdens at trial.” Gonzales v. O Centro Espirita

10   Beneficente Uniao do Vegetal, 546 U.S. 418, 429 (2006).

11       IV.     DISCUSSSION

12          Defendants primarily argue that Plaintiff’s request for injunctive relief in her Motions

13   is moot because NDOC lifted the lockdown at FMWCC on April 12, 2021, and Plaintiff

14   has been able to use the law library in person since then. (ECF No. 132 at 4-5.) They also

15   argue she cannot establish irreparable injury both for the same reason, and because she

16   was given extra time to respond to Defendants’ motion for summary judgment in any

17   event. (Id. at 6.) As noted, they proffer the declaration of Ruiz to support their arguments.

18   (ECF No. 132-1.) Plaintiff replies by conceding that the lockdown has lifted, and that she

19   has been able to use the law library in-person, but argues in pertinent part that her request

20   for injunctive relief is not moot because NDOC could reimpose lockdown and again shut

21   the law library. (ECF No. 139 at 1.) The Court agrees with Defendants that the Motions

22   are moot.

23          It is possible—as here—that a particular motion requesting injunctive relief is moot

24   even while the entire case is not. See In Def. of Animals v. U.S. Dep’t of Interior, 648 F.3d

25   1012, 1013-14 (9th Cir. 2011) (dismissing an appeal where the action a preliminary

26   injunction motion sought to prevent had already occurred while simultaneously finding the

27   case not moot). Plaintiff concedes she can access—and has accessed—the law library

28   in person, which is the relief she seeks in her motions. (Compare ECF Nos. 124 at 6, 125

                                                   4
1    at 6 with ECF No. 139 at 1.) At this point in time, the Court could not order any meaningful

2    relief in line with the relief Plaintiff requests in her Motions because the FMWCC law

3    library is open for in-person access. (See id.; ECF No. 132-1.) See also West v. Sec’y of

4    Dep’t of Transp., 206 F.3d 920, 925 (9th Cir. 2000) (“the question is not whether the

5    precise relief sought at the time the application for an injunction was filed is still available.

6    The question is whether there can be any effective relief’”) (citations omitted). Plaintiff’s

7    Motions are therefore moot, though her case is not. See In Def. of Animals, 648 F.3d at

8    1013.

9            To the extent Plaintiff argues, as she appears to, that her Motions are not moot

10   because the allegedly wrongful behavior (closing the law library to in-person access) may

11   recur, the Court is unpersuaded. (ECF No. 139 at 1-2.) First, Plaintiff appears to agree

12   that the lockdown at FMWCC was imposed in response to the COVID-19 pandemic, and

13   given the current availability of vaccines, a lockdown in response to COVID-19 appears

14   unlikely to recur. Second, the capable of repetition doctrine that Plaintiff appears to refer

15   to “applies only in exceptional situations, and generally only where the named plaintiff can

16   make a reasonable showing that [s]he will again be subjected to the alleged illegality[.]”

17   Alvarez v. Smith, 558 U.S. 87, 93 (2009) (citation and internal punctuation omitted).

18   Plaintiff has made no such showing here.

19           In addition, and as Defendants argue (ECF No. 132 at 3), the Court must be

20   cautious in issuing the sort of mandatory injunction Plaintiff seeks here. See Martin v. Int’l

21   Olympic Comm., 740 F.2d 670, 675 (9th Cir. 1984). And the Court must be especially

22   cautious considering the Prison Litigation Reform Act’s requirement that any prospective

23   relief the Court orders must “extend no further than necessary to correct the violation of

24   the Federal right of a particular plaintiff[.]” 18 U.S.C. § 3626(a)(1)(A). These constraints

25   on the Court’s authority to order something to happen—especially when, as here, it is

26   already happening—further weigh against moving past Defendants’ mootness challenge

27   to give Plaintiff the relief she seeks in her Motions.

28   ///

                                                    5
1          Plaintiff also re-argues the merits of her case in her reply in support of her

2    Motions—primarily that Ruiz unreasonably restricts her access to the law library, legal

3    materials, and copies—but the Court’s decision here does not preclude her from making

4    those arguments at trial or otherwise later in this case. (ECF No. 139 at 3-5.) The Court’s

5    finding here is instead that her requests for relief in her Motions are moot because

6    FMWCC’s law library is undisputedly open for in-person access.

7        V.    CONCLUSION

8          The Court notes that the parties made several arguments and cited to several

9    cases not discussed above. The Court has reviewed these arguments and cases and

10   determines that they do not warrant discussion as they do not affect the outcome of the

11   motions before the Court.

12         It is therefore ordered that Plaintiff’s motion for a temporary restraining order (ECF

13   No. 124) is denied as moot.

14         It is further ordered that Plaintiff’s motion for a preliminary injunction (ECF No. 125)

15   is denied as moot.

16         DATED THIS 3rd Day of June 2021.

17

18

19                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                  6
